DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al (2008/0146916) in view of Ruijters et al (CN 101410060).
Regarding claim 34, Okerlund et al disclose a method for enhanced surgical navigation, comprising: 
receiving a data set of CT images of the branched luminal network, the CT data set of images including a marker proximate the target ([0027] – volume of data is acquired on the cardiac CT scanner 118; 490 – identifying landmark (marker) of probed vessel [0043]); 
generating a three-dimensional model of the branched luminal network based on the data set of CT images (image data segmented and processed for 3D model creation [0044]); 
generating a navigation path through the branched luminal network based on the three-dimensional model, the navigation path defining a route through the branched luminal network to the target; 
displaying the route to the target (510 displaying procedure planning image in response to position of applied probe [0043]; 3D model may include landmarks that can be used during medical planning [0023]); 
registering fluoroscopic data of tissue proximate the marker to the data set of CT images (fluoroscopy images blended with projection image [0033]); and 
creating a composite fluoroscopic image including: 
the fluoroscopic data ([0023]);
an object derived from the second data set of CT images ([0003] - detailed images of tissues, wherein the tissue is considered the object and the claim does not limit how the object is “derived”, [0043] – 3D views could be blended with projection image).
Okerlund et al fail to explicitly disclose creating a composite fluoroscopic image including: a representation of the branched luminal network derived from the second data set of CT images.
However, Ruijters et al teach in the same medical field of endeavor, creating a composite fluoroscopic image (abstract – combining CT, 3D RA and real-time 2D fluoroscopy) including: the fluoroscopic data (abstract- real-time 2D fluoroscopy); an object derived from the CT images (abstract - 3D image of a patient including soft tissue, soft tissue is considered the object as disclosed, as an example, in the specification, claim 7 – 3D image is a CT image); and a representation of the branched luminal network derived from the CT images (abstract – 3D image of the blood vessel structure of the patient, claim 10 – second dataset is a CT image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composite fluoroscopic image including fluoroscopic data and an object derived from the second data set of CT images with a representation of the branched luminal network derived from the CT images of Ruijters et al as it would provide optimized visualization for surgical navigation (Ruijters et al – abstract).  Examiner notes Ruijters et al is relied upon to disclose creating a composite fluoroscopic image including: “a representation of the branched luminal network derived from the second data set of CT images.”  For purposes of compact prosecution and to provide further evidence for the modification of the references, Examiner has also included the limitations of the created composite fluoroscopic image which are also disclosed in Ruijters et al but not relied upon as they are disclosed by the primary reference of Okerlund et al.
Regarding claim 35, Okerlund et al disclose wherein registering fluoroscopic data of tissue proximate the marker to the data set of CT images includes registering the fluoroscopic data to the data set of CT images based on a position and orientation of the marker ([0033]).
Regarding claim 36, Okerlund et al disclose wherein the marker includes a plurality of markers (different anatomical landmarks, geometric markers, [0031]; claim 3).
Regarding claim 37, Okerlund et al disclose wherein the marker includes a portion of a medical tool positioned proximate the target (catheter inserted into the coronary sinus and then a landmark [0043]).
Regarding claim 39, Okerlund et al disclose a method for enhanced surgical navigation, comprising: 
receiving a data set of CT images of the branched luminal network ([0027] – volume of data is acquired on the cardiac CT scanner 118; 490 – identifying landmark (marker) of probed vessel [0043]); 
generating a three-dimensional model of the branched luminal network based on the second data set of CT images (image data segmented and processed for 3D model creation [0044]); 
generating a navigation path through the branched luminal network based on the three-dimensional model, the navigation path defining a route through the branched luminal network to the target; 
displaying the route for navigation of a medical tool to the target (510 displaying procedure planning image in response to position of applied probe [0043]; 3D model may include landmarks that can be used during medical planning [0023]); 
registering fluoroscopic data of tissue proximate the marker to the data set of CT images based on a position and orientation of the medical tool within the fluoroscopic images (fluoroscopy images blended with projection image [0033]); and 
creating a composite fluoroscopic image including: 
the fluoroscopic data ([0023]);
an object derived from the second data set of CT images ([0003] - detailed images of tissues, wherein the tissue is considered the object and the claim does not limit how the object is “derived”, [0043] – 3D views could be blended with projection image);
the medical tool ([0043] - current catheter location); and
the route defined by the navigation path ([0043] - real-time navigation through the vessel, projection onto and combined with 3D fluoroscopy).
Okerlund et al fail to explicitly disclose creating a composite fluoroscopic image including: a representation of the branched luminal network derived from the second data set of CT images.
However, Ruijters et al teach in the same medical field of endeavor, creating a composite fluoroscopic image (abstract – combining CT, 3D RA and real-time 2D fluoroscopy) including: the fluoroscopic data (abstract- real-time 2D fluoroscopy); an object derived from the CT images (abstract - 3D image of a patient including soft tissue, soft tissue is considered the object as disclosed, as an example, in the specification, claim 7 – 3D image is a CT image); a representation of the branched luminal network derived from the CT images (abstract – 3D image of the blood vessel structure of the patient, claim 10 – second dataset is a CT image); the medical tool (abstract - object inserted into a patient).  Examiner notes Ruijters et al is relied upon to disclose creating a composite fluoroscopic image including: “a representation of the branched luminal network derived from the second data set of CT images.”  For purposes of compact prosecution and to provide further evidence for the modification of the references, Examiner has also included the limitations of the created composite fluoroscopic image which are also disclosed in Ruijters et al but not relied upon as they are disclosed by the primary reference of Okerlund et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composite fluoroscopic image including fluoroscopic data and an object derived from the second data set of CT images with a representation of the branched luminal network derived from the CT images of Ruijters et al as it would provide optimized visualization for surgical navigation (Ruijters et al – abstract).
Claims 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al (2008/0146916) in view of Ruijters et al (CN 101410060) as applied to claim 34 and 39 above, and further in view of Spahn (2011/0038458).
Regarding claims 38 and 40, Okerlund et al as modified by Ruijters et al disclose the invention as claimed and discussed above, but fail to explicitly disclose acquiring a second fluoroscopic data set and determining a three-dimensional position from said data set; and registering a series of fluoroscopic images to the data set of CT images.
However, Spahn teaches in the same medical field of endeavor, acquiring a second fluoroscopic data set of tissue proximate the marker (wire, catheter, coil) from an imaging device ([0031]-[0034]); and determining whether a three-dimensional position of the positioned medical instrument relative to the target is correct based on an analysis of the second fluoroscopic data set ([0014];[0031]); and registering a series of fluoroscopic images to the data set of images ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluoroscopic data and CT image data of Okerlund et al as modified by Ruijters et al with a second fluoroscopic data set and determining whether a three-dimensional position of the medical instrument is correct and registering the data as it would provide improved visibility of catheter in all available images as set forth in Spahn.
Allowable Subject Matter
Claims 21-33 are allowed.
Response to Arguments
Applicant’s arguments and amendments filed 2 May 2022, with respect to claims 21-33 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 21-33 has been withdrawn. 
Regarding claims 34-40, Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive.
Applicant states independent claims 21 recites, in part: “receiving a second data set of CT images…; generating a three-dimensional model…based on the second data set of CT images; generating a second navigation path…based on the three-dimensional model, the second navigation path defining a second route…; and displaying the second route to the target.”  Applicant states Independent claims 34 and 39 recite similar features.
Applicant states Okerlund discloses segmenting image data from “interventional planning procedure planning” and registering the planning to “the interventional procedure coordinate systems.”  The relied-upon portions of Okerlund, however, nowhere disclose generating a path defining a route to a target and displaying the route to the target.  Okerlund merely discloses “interventional planning procedure planning,” which, at best, generally discloses planning an interventional procedure.  Thus, Applicant respectfully submits that Okerlund fails to teach or reasonably suggest at least “generating a second navigation path to the target based on the three-dimensional model, the second navigation path defining a second route through the branched luminal network to the target” as recited in claim 21.
Applicant states Ruijters fail to correct the deficiencies of Okerlund.  Ruijters fails to teach or reasonably suggest at least “generating a second navigation path to the target based on the three-dimensional model, the second navigation path defining a second route through the branched luminal network to the target,” as recited in claim 21.
Applicant states Ramamurthy, Spahn, and Homan fail to correct the deficiencies of Okerlund and Ruijters with respect to the above-recited features of independent claims 21.
Applicant states independent claims 34 and 39 includes features similar to the above-recited features of independent claim 21.  Therefore claims 34 and 39 are patentable for at least reasons similar to the reasons that independent claims 21 is patentable.
Claims 35-38 and 40 depend from one of independent claims 34 and 39 and are patentable for at least the same reasons.
Examiner’s position is all of Applicant’s remarks are directed to claim limitations which are not set forth in independent claims 34 and 39.  Claims 34 and 39 do not disclose “generating a second navigation path to the target based on the three-dimensional model, the second navigation path defining a second route through the branched luminal network to the target” as recited in claim 21.  Dependent claims 35-38 and 40 do not disclose these features.  
Examiner notes Okerlund does disclose generating a path defining a route to a target and displaying the route to the target.  The claims do not limit how the path defining a route is generated nor how the path is “defining a route.”  The claims do not limit how the route to the target is displayed.  Okerlund utilizes the image data (data set of CT images) to create a 3D model.  The 3D model may be viewed during the medical planning of the intervention procedure or during the interventional procedure itself, such as in combination with a projection image during a 3D-fluoroscopy procedure.  See paragraph [0023].
Applicant’s remarks are persuasive for claims 21-33; however, they are not applicable to claims 34-40.  Examiner called Applicant’s representative on June 29th, 2022 to cancel the rejected claims in the form of an Examiner’s Amendment.  A response was not received prior to the mailing of this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793